DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation "wherein the gel", in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the gel is referring to the prior referenced gel pad or a gel of the gel pad.  For the purposes of examination it will be interpreted as –wherein a gel of the gel pad has a compressive strength--.
Claim 1, lines 4-5  recites, “as measured according to the compression test described in the specification” which is indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim (See MPEP section 2173.05(r) which provides that an omnibus claim is indefinite in that it fails to point out what is included or excluded and MPEP section 2173.05(s) which provides that when possible, claims are to be complete in themselves).  Applicant may recite the specific test in order to overcome the rejection or delete the reference to the test and focus on reciting the structure of the medical dressing.  For the purposes of examination the limitation will be interpreted as deleting reference to the test in the specification, i.e. “at a strain of 50%, as measured according to the compression test.” 
Claim 1, lines 4-5 recites the limitation "as measured according to the compression test described in the specification.”  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted  as “as measured according to a compression test….” 
Claims 2-16 and 18 depend from claim 1 and are therefore rejected for at least the same reasons as claim 1.
Claim 2, lines 2-3  recites, “as measured according to the compression test described in the specification” which is indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim (See MPEP section 2173.05 (r) which provides that an omnibus claim is indefinite in that it fails to point out what is included or excluded and MPEP section 2173.05(s) which provides that when possible, claims are to be complete in themselves).  Applicant may recite the specific test in order to overcome the rejection or delete the reference to the test and focus on reciting the structure of the medical dressing.  For the purposes of examination the limitation will be interpreted  as deleting reference to the test in the specification i.e. “at a strain of 25%, as measured according to the compression test.”  
Claim 2, lines 2-3 recite the limitation "as measured according to the compression test described in the specification.”  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted  as “as measured according to a compression test….” 
Claim 2, "wherein the gel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the gel is referring to the prior referenced gel pad or a gel of the gel pad.  For the purposes of examination it will be interpreted as --wherein a gel of the gel pad has a compressive strength--.
Claim 3, lines 2-3 recites, “as measured according to the compression test described in the specification” which is indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim (See MPEP section 2173.05 (r) which provides that an omnibus claim is indefinite in that it fails to point out what is included or excluded and MPEP section 2173.05(s) which provides that when possible, claims are to be complete in themselves).  Applicant may recite the specific test in order to overcome the rejection or delete the reference to the test and focus on reciting the structure of the medical dressing.  For the purposes of examination the limitation will be interpreted as deleting reference to the test i.e. “at a strain of 50%, as measured according to the compression test.”
Claim 3, lines 2-3 recite the limitation "as measured according to the compression test described in the specification.”  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted  as “as measured according to a compression test….” 

Claim 3, recites "wherein the gel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the gel is referring to the prior referenced gel pad or a gel of the gel pad.  For the purposes of examination it will be interpreted as --wherein a gel of the gel pad has a compressive strength--.
Claim 4, recites "wherein the gel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the gel is referring to the prior referenced gel pad or a gel of the gel pad.  For the purposes of examination it will be interpreted as --wherein a gel of the gel pad has a compressive strength--.
Claim 5, recites "wherein the gel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the gel is referring to the prior referenced gel pad or a gel of the gel pad.  For the purposes of examination it will be interpreted as –wherein a gel of the gel pad has a compressive strength--.
Claim 7, lines 4-5  recites, “as measured by the opacity test” which is indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim (See MPEP section 2173.05 (r) which provides that an omnibus claim is indefinite in that it fails to point out what is included or excluded and MPEP section 2173.05(s) which provides that when possible, claims are to be complete in themselves).  Applicant may recite the specific test in order to overcome the rejection or delete the reference to the test and focus on reciting the structure of the medical dressing.  For the purposes of examination the limitation will be interpreted  as deleting reference to the test in the specification, i.e.  “an opacity of less than 25%, as measured by the opacity test.” 
Claim 7, lines 2-3 recites “wherein the gel pad has an opacity of less than 25% as measured by the opacity test described in the specification” which is indefinite as the actual standard is not indicated in the claim.  For the purposes of examination the limitation will be interpreted  as “as measured by an opacity test.” 
Claim 9, recites the limitation "the contour of the pad" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --a contour of the pad--.
Claim 10, lines 4-5 recites, “when measured according to the tensile test described in the specification” which is indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim (See MPEP section 2173.05 (r) which provides that an omnibus claim is indefinite in that it fails to point out what is included or excluded and MPEP section 2173.05(s) which provides that when possible, claims are to be complete in themselves).  Applicant may recite the specific test in order to overcome the rejection or delete the reference to the specific test and focus on reciting the structure of the medical dressing.  For the purposes of examination the limitation will be interpreted  as deleting reference to the test in the specification , i.e. “wherein the tensile force at 15% strain of the anisotropic layer is higher in the second direction (y) than in the first direction (x), when measured according to the tensile test.” 
Claim 10, lines 4-5 recites the limitation "when measured according to the tensile test described in the specification”.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted  as “as measured according to a tensile test….” 
Claim 11 depends from claim 10 and is rejected for at least the same reasons as claim 10.
Claim 11, lines 3-4 recites, “when measured according to the tensile test described in the specification” which is indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim (See MPEP section 2173.05 (r) which provides that an omnibus claim is indefinite in that it fails to point out what is included or excluded and MPEP section 2173.05(s) which provides that when possible, claims are to be complete in themselves).  Applicant may recite the specific test in order to overcome the rejection or delete the reference to the specific test and focus on reciting the structure of the medical dressing.  For the purposes of examination the limitation will be interpreted  as  deleting reference to the test in the specification, i.e. “wherein the tensile force at 15% strain of the anisotropic layer in the second direction (y) is at least 6 times higher, than in the first direction (x), when measured according to the tensile test.” 
Claim 11, lines 3-4 recites the limitation "when measured according to the tensile test described in the specification”.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted  as “as measured according to a tensile test….” 
Claim 13 recites the limitation, “the anisotropic layer” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --an anisotropic layer--.
Claim 15, line 4 recites the limitation "the gel”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the gel is referring to the prior referenced gel pad or a gel of the gel pad.  For the purposes of examination it will be interpreted as –a gel of the gel pad--.
Claim 15, lines 3-4 recites the limitation "the compressive strength”.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted  as “a compressive strength.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 7, 9, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liedtke (US 2004/0162512) in view of Kudo (US 2020/0115539).
	Regarding claim 1, Liedtke discloses a medical dressing 10 (wound dressing 10, [0018], Fig. 1)  having a first side 17, 24 (adhesive layer 17, carrier film 24,[0022]) see annotated Fig. 4 below)

    PNG
    media_image1.png
    315
    684
    media_image1.png
    Greyscale

and a second opposing side 14 (backing layer 14, [0018]), see annotated Fig. 4 above), wherein the first side has a skin-facing surface  adapted to detachably adhere the medical dressing to a dermal surface ([[0022], 0047]); the dressing comprising a gel pad 12 (absorbent pad 12, [0032], claim 20; pad is comprised of a hydrogel, [0032])  
	Liedtke does not disclose the gel has a compressive strength of from 5 to 60 kPa at a strain of 50%, as measured according to the compression test described in the specification.
	Kudo teaches an analogous hydrogel for use in analogous wound dressings ([0085]) wherein the gel has a compressive strength of from 5 to 60 kPa at a strain of 50%, as measured according to the compression test described in the specification (see annotated Kudo Fig. 1 below where at a strain of 50% the hydrogel has a compressive strength of less than 10 kPa and greater than 5 kPa as extrapolated from the table and which range values falls within the claimed range) .
	
    PNG
    media_image2.png
    689
    1018
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the gel of the medical dressing of Liedtke has a compressive strength of from 5 to 60 kPa at a strain of 50%, as measured according to the compression test described in the specification, as taught by Kudo, in order to provide an improved medical dressing that has a gel with a self supporting property (Kudo, [0039]).
Regarding claim 2, Liedtke in view of Kudo discloses the invention as described above and further discloses wherein the gel has a compressive strength from 1 to 14 kPa at a strain of 25%, as measured according to the compression test described in the specification (see annotated Kudo, Fig. 1 below where at a strain of 25% the hydrogel has a compressive strength of greater than 1kPA and less than 14 kPA as extrapolated from the table at 25% which range values fall with the range of 1 to 14kPa; the stress value is greater than 1/20 of the length of the Fig. 1 and is thus at least 1 kPA as shown by the arrow labeled “Greater than 1”).

    PNG
    media_image3.png
    693
    1018
    media_image3.png
    Greyscale


Regarding claim 3, Liedtke in view of Kudo discloses the invention as described above and further discloses the gel has a compressive strength of from 5 to 40 kPa at a strain of 50%, as measured according to the compression test described in the specification (see annotated Kudo Fig. 1 above with regard to the rejection to claim 1 where at a strain of 50% the hydrogel has a compressive strength of less than 10 kPa and greater than 5 kPa as extrapolated from the table at 50% which range values falls with the range of 5 to 40kPa).
Regarding claim 6, Liedtke in view of Kudo discloses the invention as described above and further discloses wherein the dressing is substantially transparent (Kudo, [0025]; hydrogel is highly transparent).
Regarding claim 7, Liedtke in view of Kudo discloses the invention as described above and further discloses wherein the gel pad has an opacity of less than 25% as measured by the opacity test described in the specification (the gel has an transparency of 80% or more, Kudo, [0061]; as indicated in Applicant’s specification where the gel has an opacity of 100% the gel pad has no transparency, page 13, lines 26-31; thus it follows where the gel has an transparency of 80% or more it has an opacity of 20% or less which includes values less than 25% opacity).
Regarding claim 9, Liedtke in view of Kudo discloses the invention as described above and further discloses wherein at least the backing layer 14 extends beyond the periphery of the gel pad 12 to define a border portion around the contour of the pad (see annotated Fig. 4 below).



    PNG
    media_image4.png
    317
    684
    media_image4.png
    Greyscale

Regarding claim 12, Liedtke in view of Kudo discloses the invention as described above and further discloses wherein the medical dressing has a lateral (x) extension and a longitudinal Atlanta #3165821 v14ATTORNEY DOCKET NO. 13302.0100U1 APPLICATION NO. Not Yet Assigned(y) extension (see annotated Fig. 2 below; the dressing extends along the (x) and (y) extension lines shown); 

    PNG
    media_image5.png
    567
    571
    media_image5.png
    Greyscale

the pad being symmetric about a longitudinal center line (annotated Fig. 2 above) and the dressing comprising a first lobed portion 18, 26 (extension 18, [0019], tab 26, [0022]; Fig. 2 shows the lobed portions are rounded) on one side of the longitudinal center line and a second lobed portion on the other side of the longitudinal center line (annotated Fig. 2 above).
	
	Regarding claim 16, Liedtke in view of Kudo discloses the inventio as described above and further discloses wherein the dressing comprises at least one gripping tab 22 (tab 22, Liedtke, [0021])
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liedtke (US 2004/0162512) in view of Kudo (US 2020/0115539) and in further view of Asmus (US 2009/0187130).
Regarding claim 4, Liedtke in view of Kudo discloses the invention as described above and further discloses wherein the gel has a water content of less than 15% by weight (hydrogel of the present invention may contain as a water-containing solvent, a water containing alcohol and a water-containing polyhydric alcohol, [0068]; water-containing alcohol of the hydrogel forming composition may be 0% by mass to 80% by mass, [0068], [0071]; thus where the water-containing alcohol composition is zero the gel has 0% water weight of the water-containing alcohol which values is less than 15% by weight; the amount of alcohol contained in the water-containing polyhydric alcohol is up to 80% , [0072]; thus there is an embodiment where there is 20% water by weight).
Liedtke in view of Kudo does not disclose that the gel has a water content of less than 15% by weight.
	Asmus teaches an analogous medical dressing ([0030]) having an analogous gel (hydrogel, [0031]) that has a water content of less than 15% (hydrogel comprises about 10% water, [0031]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the gel of the medical dressing of the combination of Liedtke in view of Kudo has a water content of less than 15% as taught by Asmus, in order to provide an improved medical dressing that increases the dressing’s peel adhesion (Asmus, [0031]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liedtke (US 2004/0162512) in view of Kudo (US 2020/0115539) and in further view of Munro (US 2009/0148394) as evidenced by Kwon (US 8759454).
Regarding claim 5, Liedtke in view of Kudo discloses the invention as described above.
Liedtke in view of Kudo does not disclose wherein the gel is manufactured by polymerizing: - 15 - 50% by weight of a hydrophilic acrylic monomer; 
Munro teaches an analogous dressing ([0171]) comprising an analogous gel (hydrogel composition, [0171]) wherein the gel is manufactured by polymerizing ([0163]): - 15 - 50% by weight of a hydrophilic acrylic monomer (Lubrizol is present at 50% aqueous solution; Lubrizol is a monomer, [0176]); Lubrizol is hydrophilic as evidenced by Kwon, col. 1, lines 34-55)  (initiators may include initiators between about 0.002% and about 2% by weight, [0165].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the gel of the medical dressing of Liedtke in view of Kudo is manufactured by polymerizing: - 15 - 50% by weight of a hydrophilic acrylic monomer; 50 - 85% by weight of a hydrophilic softening agent; - 0.001 - 0.5% by weight of a crosslinker; and - 0.002 – 2.0% by weight of a polymerization initiator, as taught by Munro, in order to provide an improved medical dressing that has a flexible three-dimensional polymer matrix (Munro, [0153]).
Liedtke in view of Kudo and in further view of Munro disclose the invention as described above.  
Liedtke in view of Kudo and in further view of Munro do not expressly disclose wherein the gel is manufactured by polymerizing: -50 - 85% by weight of a hydrophilic softening agent; -0.05-0.5% by weight of a polymerization initiator.  
Although, Liedtke in view of Kudo and in further view of Munro do not expressly disclose wherein the gel is manufactured by polymerizing: 0.05-0.5% by weight of a polymerization initiator, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the medical dressing of Liedtke in view of Kudo and in further view of Munro wherein the gel is manufactured by polymerizing:  -0.05-0.5% by weight of a polymerization initiator, as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n cases where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Although, Liedtke in view of Kudo and in further view of Munro do not expressly disclose wherein the gel is manufactured by polymerizing: 50 - 85% by weight of a hydrophilic softening agent, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the medical dressing of Liedtke in view of Kudo and in further view of Munro wherein the gel is manufactured by polymerizing:  -50 - 85% by weight of a hydrophilic softening agent, as applicant appears to have placed no criticality on the claimed range and since it has been held that “where general conditions of a claim are disclosed in the prior art, it is not inventive to discloser the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d, 454, 456, 105 USPQ 233, 235 (CCPA).  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liedtke (US 2004/0162512) in view of Kudo (US 2020/0115539) and in further view of Gilman (US 5056510).
Regarding claim 8, Liedtke in view of Kudo discloses the invention as described above and further disclose wherein the dressing comprises a backing layer 14 ([0022]) and an adhesive body contact layer 17 ([0022]).
Liedtke in view of Kudo does not disclose the gel pad being arranged between the backing layer and the body contact layer.
Gilman teaches an analogous medical dressing comprising an analogous backing layer 40, an analogous body contact layer 14, 18, 36 (base sheets 18, 26,  adhesive 14,col. 3, line 19 – col. 4, line 20) and an analogous pad 44 (fabric reservoir which may be an absorbent pad; col. 6, lines 23-30), wherein the pad being arranged between the backing layer and the body contact layer (Fig. 2).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the gel pad of the medical dressing of the combination of Liedtke in view of Kudo is arranged between the backing layer and the body contact layer, as taught by Gilman, in order to provide an improved medical dressing that provides a barrier against the ingress of bacteria (Gilman, col. 4, lines 6-11).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liedtke (US 2004/0162512), in view of Kudo (US 2020/0115539), in view of Menday (US 2003/0082966) and in further view of Parsons (US 2020/0255992).
Regarding claim 10, Liedtke in view of Kudo discloses the invention as described above.  
Liedtke in view of Kudo does not disclose wherein the dressing comprises an anisotropic layer having a first direction (x) and a second direction (y), wherein the tensile force at 15% strain of the anisotropic layer is higher in the second direction (y) than in the first direction (x), when measured according to the tensile test described in the specification.
Menday teaches an analogous medical dressing (absorbent sleeve for leg for surgery, [0045]; incontinence undergarments, [0041]; disposable absorbent article, [0011], [0048]) that comprises an anisotropic layer 16 (fabric layer, 16 comprised of two fabric layers 20 and 24, [0069]) having a first direction (x) and a second direction (y), wherein the tensile force of the anisotropic layer is higher in the second direction (y) than in the first direction (x) (each of the fabric layers has a tensile strength higher along one longitudinal axis than the other [thus each fabric has a tensile force higher in one direction than the other] in which case the two fabric layers are oriented in opposite longitudinal directions [thus the two fabric layers together have a tensile force higher in one direction than the other], [0069]; the first fabric layer has a greater strength in one direction and the second fabric layer has a greater strength in a direction at a right angle to the direction of strength of the first fabric layer, claims 28, 29), when measured according to the tensile test described in the specification.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the medical dressing of Liedtke in view of Kudo comprises an anisotropic layer having a first direction (x) and a second direction (y), wherein the tensile force of the anisotropic layer is higher in the second direction (y) than in the first direction (x), when measured according to the tensile test described in the specification, as taught by Menday, in order to provide an improved dressing that does not tear easily when used (Menday, [0011]).
Liedtke in view of Kudo and in further view of Menday discloses the invention as described above.
Liedtke in view of Kudo and in further view of Menday does not explicitly disclose wherein the tensile force at 15% strain of the anisotropic layer is higher in the second direction (y) than in the first direction (x).
Parsons teaches a material that has liquid acquisition, retention and storage functions and that can be used in baby diapers, adult incontinence products, sanitary napkins and the like ([0112]) wherein the tensile force at 15% strain of the anisotropic layer is higher in the second direction (y) than in the first direction (x) (the nonwoven materials can have a machine wet tensile strength of from about 100 gli to 1000 gli, [0113]; the nonwoven materials can have a cross-direction wet tensile strength of from about 100gli to 1500 gli, [0113]; the nonwoven materials can have a cross-direction wet elongation at peak load of from about 15% to about 25%, [0113]; thus elongation is disclosed as at 15%).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the tensile force of the medical dressing of the combination of Liedtke in view of Kudo and in further view of Menday that comprises an anisotropic layer having a first direction (x) and a second direction (y), wherein the tensile force of the anisotropic layer is higher in the second direction (y) than in the first direction (x), when measured according to the tensile test described in the specification, is at 15% elongation, as taught by Parsons, in order to provide an improved medical dressing that has improved fluid acquisition characteristics ([0114]).
Regarding claim 11, Liedtke in view of Kudo and in view of Menday, and in further view of Parsons discloses the invention as described above and further discloses wherein the tensile force at 15% strain of the anisotropic layer in the second direction (y) is at least 6 times higher, than in the first direction (x), when measured according to the tensile test described in the specification (where, for example, the wet tensile strength of the cross direction is 100 gli and the wet tensile strength of the material in the machine direction is 1500 gli, Parsons, [0113]; in this example the tensile force in the machine direction [y] direction is at least 6 times higher than in the first [x] direction).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liedtke (US 2004/0162512) in view of Kudo (US 2020/0115539), and in further view of Menday (US 2003/0082966).
Regarding claim 13, Liedtke in view of Kudo discloses the invention as described above.
Leidtke in view  of Kudo does not disclose  wherein the anisotropic layer is arranged such that the first direction (x) of the anisotropic layer corresponds to the lateral (x) extension of the dressing, and the second direction (y) of the anisotropic layer corresponds to the longitudinal extension of the dressing.
Menday teaches an analogous medical dressing (absorbent sleeve for leg for surgery, [0045]; incontinence undergarments, [0041]; disposable absorbent article, [0011], [0048]) that comprises an anisotropic layer 16 (fabric layer, 16 comprised of two fabric layers 20 and 24, [0069]; each of the fabric layers has a tensile strength higher along one longitudinal axis than the other [thus each fabric has a tensile force higher in one direction than the other] in which case the two fabric layers are oriented in opposite longitudinal directions [thus the two fabric layers together have a tensile force higher in one direction than the other], [0069]; the first fabric layer has a greater strength in one direction and the second fabric layer has a greater strength in a direction at a right angle to the direction of strength of the first fabric layer, claims 28, 29) such that the first direction (x) of the anisotropic layer corresponds to the lateral (x) extension of the dressing, and the second direction (y) of the anisotropic layer corresponds to the longitudinal extension of the dressing ([0069], claims 28, 29; one of the directions of the anistropic layer corresponds to an (x) extension of the analogous medical dressing and the other direction corresponds to the longitudinal extension of the dressing) . 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the medical dressing of Liedtke in view of Kudo comprises an anisotropic layer, wherein the anisotropic layer is arranged such that the first direction (x) of the anisotropic layer corresponds to the lateral (x) extension of the dressing, and the second direction (y) of the anisotropic layer corresponds to the longitudinal extension of the dressing as taught by Menday, in order to provide an improved dressing that does not tear easily when used (Menday, [0011]).
Claims 14 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liedtke (US 2004/0162512) in view of Kudo (US 2020/0115539), and in further view of Jensen (5704905). 
Regarding claim 14, Liedtke in view of Kudo discloses the invention as described above and further discloses wherein the medical dressing is divided into three separate zones along the longitudinal (y) extension of the dressing: one central zone and two lateral zones (see annotated Fig. 2 below), 

    PNG
    media_image6.png
    501
    615
    media_image6.png
    Greyscale

Liedtke in view of Kudo does not disclose wherein the wherein the gel pad in at least the central zone comprises a plurality of indentations.
Jensen teaches an analogous medical dressing 10 (dressing 10, col. 3, lines 44-61, Fig. 1)  having a first side 13 (see annotated Fig. 3 below)

    PNG
    media_image7.png
    228
    474
    media_image7.png
    Greyscale

and a second opposing side 12 (backing film 12, col. 3, lines 63-68); the dressing comprising a gel pad 11(adhesive layer 11 that is soft, pliant and composed essentially of a tack adhesive material having one or more hydrocolloids dispersed therein, col. 3, lines 62-65; relatively thick body portion 11a of adhesive layer, col. 4, lines 49-67; hydrocolloid may be gelatin, col. 4, lines 20-42) wherein the gel pad in at least the central zone comprises a plurality of indentations 20 , 21 (parallel depressions 20, 21, col. 5, lines 25-39).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the gel pad in at least the central zone of the medical dressing of the combination of Liedtke and Kudo comprises a plurality of indentations as taught by Jensen, in order to provide an improved medical dressing that in which wound assessment is easier (Jensen, col. 5, lines 40-47).
Regarding claim 18, Liedtke in view of Kudo discloses a method comprising: a) applying the dressing accordingly to claim 1 to a subject at an area (Liedtke, [0021] discloses applying the dressing; see rejection with regard to claim 1).
Liedtke in vies of Kudo does not disclose  a) applying the dressing accordingly to claim 1 to a subject at an area of risk of developing a pressure ulcer, thereby reducing the risk of the development of a pressure ulcer at the area of risk of developing a pressure ulcer.
Jensen teaches an analogous method (col. 2, lines 44-61)  comprising a) applying an analogous dressing 10 (medical dressing 10, col. 2, lines 44-61) to a subject at an area (col. 2, lines 44-61) to a subject at an area of risk of developing a pressure ulcer, thereby reducing the risk of the development of a pressure ulcer at the area of risk of developing a pressure ulcer (col. 2, lines 44-61).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that a method comprising: a) applying the dressing accordingly to claim 1 to a subject at an area of Liedtke in view of Kudo includes applying the dressing accordingly to a subject at an area an area of risk of developing a pressure ulcer, thereby reducing the risk of the development of a pressure ulcer at the area of risk of developing a pressure ulcer, as taught by Jensen, in order to provide an improve method of applying a dressing that is suitable for use in the care and treatment of decubitus ulcers and pressure sores (Jensen, col. 3, lines 44-46).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liedtke (US 2004/0162512) in view of Kudo (US 2020/0115539), and in further view of Mavinkurve (2002/0193767). 
	Regarding claim 15, Liedtke in view of Kudo discloses the invention as described above and further discloses wherein the medical dressing is divided into three separate zones along the longitudinal (y) extension of the dressing: one central zone and two lateral zones (see annotated Fig. 2 above with regard to claim 14).
Liedtke in view of Kudo does not disclose wherein the compressive strength of the gel in the central zone is lower than in the lateral zones.
Mavinkurve teaches an analogous pad 14 (absorbent structure 14, [0072]) in a central zone 81 (non-stiffened region, 81, see annotated Fig. 1 below) 

    PNG
    media_image8.png
    323
    467
    media_image8.png
    Greyscale

and two analogous lateral zones 80 (regions with stiffened element 80, [0072]), having a  compressive strength where the compressive strength of the analogous pad in the central zone is lower than in the lateral zones (the stiffened element 80 in use has a higher resistance to laterally compressive forces relative to the non-stiffened region [central zone], [0072]; thus the pad in the central zone has a compressive strength lower than in the lateral zones as it has less of an ability to withstand compressive forces).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the wherein the compressive strength of the gel in the central zone of the medical dressing of Liedtke in view of Kudo is lower than in the lateral zones, as taught by Mavinkurve, in order to provide an improved medical dressing that resists transverse bunching (Mavinkurve, [0072]).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./             Examiner, Art Unit 3786        

/ALIREZA NIA/             Supervisory Patent Examiner, Art Unit 3786